Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Amendment

2.        An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with David Zuckerman (Reg. 71892) on 1/19/2022.
3.        The application has been amended as followings:

21. (Currently Amended) A non-transitory tangible computer-interpretable medium encoded with instructions that, when executed by a microprocessor of a battery backup unit (BBU) cut-off and recharge circuit, cause the microprocessor to: detect a loss of power from a main power source; read voltage associated with a backup battery unit associated with an electronic device; determine a status of charge (SOC) for said BBU; upon determining that said SOC is below a pre-defined threshold, lock down said BBU; and upon determining that said SOC is above said pre-defined threshold, restart an interrupt timer.

22. (Currently Amended) The non-transitory tangible computer-interpretable medium of claim 21, wherein the instructions further cause the microprocessor to: notify a system for said electronic device to shut down application circuits; and wait for a pre-defined period of time before performing said locking down.

23. (Currently Amended) The non-transitory tangible computer-interpretable medium of claim 22, wherein the instructions further cause the microprocessor to: detect said power from said main power source; and turn on charging for said BBU from said main power source.

24. (Currently Amended) The non-transitory tangible computer-interpretable medium of claim 22, wherein the instructions further cause the microprocessor to: start said interrupt timer for a pre-defined time; and detect, read and determine according to an interrupt from said interrupt timer. 
Allowable Subject Matter
4. 	Claims 1-7, 9-16, 18, 21-24 are allowed.
5. 	The following is an examiner’s statement of reasons for allowance:
	Regarding to Claim 1, 10 or 21, Tamura (US20120248876) teaches a method for battery backup unit (BBU) cut-off and recharging, the method implemented on a microcontroller (e.g., 5, 6, Fig. 1) on an electronic device (e.g., L, Fig. 1) and comprising:
detecting a loss of power from a main power source (e.g., AC, Fig. 1)( a power failure monitoring circuit 6 (power failure monitoring unit) for detecting a power failure in the AC power source AC[0033]) ; reading voltage associated with a backup battery unit ( e.g., 2, Fig. 1)  associated with said electronic device (L, Fig. 1) ( monitor battery voltage, Fig. 1[0038]);
determining a status of charge (SOC) for said BBU ([0038] detects the SOC of the secondary battery 2 by monitoring the battery voltage); and
upon determining that said SOC is below a pre-defined threshold, ( if the SOC of the secondary battery reaches a predetermine value[0038]).
 	 Santo (US 20150180040) teaches upon determining that said SOC is below a pre-defined threshold, lock down the BBU (a fail-safe mechanism which does not allow the lead-acid battery to discharge when a state of charge (SOC) of the battery is not higher than a predetermined value (e.g., 60%)[0016]).
Cargonja ((US20060271315A1) teaches starting an interrupt timer (an interrupt service routine that is automatically executed at regular intervals, for example every 0.1 second [0027]).	However, the prior art of record fails to teach or suggest upon determining that said SOC is below a pre-defined threshold, locking down said BBU; while upon determining that said SOC is above said pre-defined threshold, restarting an interrupt timer in combination with other limitations of the claim.
Regard to Claims 2-7, 9, 11-16, 18, 22-24, they depend on claim 1, 10 or 21
6.        Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Moran (US 20080147260 A1) teaches determining a second vehicle propulsion power requirement; determining an energy storage second State Of Charge; restarting the engine if the second vehicle propulsion requirement is above a second vehicle propulsion requirement minimum threshold; and, restarting the engine if the energy storage second State Of Charge is below an energy storage second State Of Charge minimum threshold, and the override is off.
Liu (US 10059172 B2) teaches when the second state of charge is larger than or equal to a second threshold, turning off the mechanical compressor and starting the electric compressor, wherein the first threshold is less than the second threshold, and every time when the air conditioning system starts to work, the first state of charge of the power battery is compared with the first threshold first, and after the electric compressor is turned off, the second state of charge of the power battery is compared with the second threshold to determine whether to restart the electric compressor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PINPING SUN/Primary Examiner, Art Unit 2836